Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/292,329 filed on 05/07/2021.
           Claims 1-10 are pending in the application.

                                  Response to a Preliminary Amendment 
3.        With regard to Applicant's Remarks dated 05/07/2021: Preliminary amendment has been fully considered and is entered. By this Preliminary Amendment, the abstract, drawings, specification and claims 1 and 4 have been amended. No new matter has been introduced. Upon entry of this amendment, claims 1-10 are currently pending.

Priority
4.       Acknowledgment is made of Applicant's claim for domestic priority to this application is a 371 of PCT/KR2019/015163 11/08/2019. Receipt is also acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
5.     The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
6.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


           Claims 3-4 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
           Claim 3 recites the limitation “an extended advertisement message….” in line 2. It is unclear whether “an extended advertisement message” refers to the previous instant of “an extended advertisement message” recited in claim1. Appropriate clarification is requested.
        Claim 3 recites the limitation “…..an index of a channel through which an extended advertisement message is transmitted and/or synchronization channel information for synchronization between the client device and the server device”. Claim 3 is indefinite in that it fails to point out the claimed limitation “and/or“ in that what is included or excluded by the claim language. Appropriate clarification is requested. 
    Claim 4 recites the limitation “The method of claim 3, wherein the synchronization information includes…”. There is insufficient antecedent basis for “the synchronization information” limitation in the claim and it is unclear whether “the synchronization information” refers to the previous instant of “synchronization cannel information” recited in claim 3. Appropriate clarification is requested.
Claim Rejections - 35 USC § 103
7.       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.      Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0295284 A1, hereinafter as “Song 284”); and further in view of Song et al. (US 2016/0359925 A1, hereinafter as “Song 925”).
         Regarding Claim 1, Song 284 teaches a method of receiving audio data based on Bluetooth low energy technology, the method performed by a client device 
       receiving, from a server device, an advertisement message including channel information for receiving an extended advertisement message for providing an audio streaming service ([paragraph 0396, 0404-0406] describes receiving from a server device an advertising message including channel information for receiving an extended advertising message may include information about a channel through which audio stream data service is received);
     receiving, from the server device, the extended advertisement message including an indicator related to the audio data of the audio streaming service based on the channel information ([paragraph 0350-0352] describes server device provides various types of services for audio data i.e. Audio-A, Audio-C, and Audio-S [paragraph 0076, 0335,  0350-0352, 0404-0406] describes receiving from the server device the extended advertising message including indicator related to audio data type information of audio stream data service based on the channel information through which the extended advertisement message is received),

      receiving, from the sever device, the audio data and the audio feedback information through an isochronous channel ([0115-0116, 0265, 0275] describes receiving from the server device the audio data and the audio response (e.g. Feedback) information through an isochronous channel); 
     Song 284 fails to teach obtaining, from a user, specific information related to whether to permit to provide the audio streaming service based on the audio feedback information; and decoding the audio data when the specific information represents permission to provide the audio streaming service.
    However, Song 925 teaches obtaining, from a user, specific information related to whether to permit to provide the audio streaming service based on the audio feedback information ([paragraph 0138, 0173, 0365-0366, 0368, 0550] describes obtaining, from a user a specific profile information, features supported by the user device and supports a codec negotiation feature (e.g. various specific information) and checking whether to permit to send the audio streaming data service based on the audio response (e.g. feedback) information);
     and decoding the audio data when the specific information represents permission to provide the audio streaming service ([paragraph 0365-0366, 0443, 0474-0476] 
       Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song 284 to include obtaining from a user specific information related to whether to permit to provide the audio streaming service based on the audio feedback information and decoding the audio data when the specific information represents permission to provide the audio streaming service as taught by Song 925. One ordinary skill in the art would be motivated to utilize the teachings of Song 284 in the Song 925 system in order to establish  audio stream connection ([paragraph 0014] in Song 925).

   Regarding Claim 2, the combination of Song 284 and Song 925 teaches the method, further comprising: decoding the audio feedback information; and outputting the decoded audio feedback information (Song 925: [paragraph 0443, 0493-0494, 0474-0476] describes changing format of the audio response (feedback) data to different format of the audio response (feedback) data (e.g. decoding the audio data) which supporting an isochronous channel and transmitting changed formatted audio response (feedback) data). 
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song 284 to include decoding the audio feedback information and outputting the decoded audio feedback information as taught by Song 925. One ordinary skill in the art would be 

    Regarding Claim 3, the combination of Song 284 and Song 925 teaches the method, wherein the channel information includes an index of a channel through which an extended advertisement message is transmitted and/or synchronization channel information for synchronization between the client device and the server device (Song 284: [paragraph 0175, 0404-0406] describes channel information includes a channel index information such as a isochronous channel through which an extended advertisement message is transmitted [paragraph 0368-0370, 0417] describes synchronized between client device and server device through second channel of synchronization).

      Regarding Claim 4, the combination of Song 284 and Song 925 teaches the method  of claim 3, wherein the synchronization information includes at least one of a grouping ID identifier related to the grouped audio data and the audio feedback information, an audio data ID for identifying the audio data, or an audio feedback ID for identifying the audio feedback information (Song 284: [paragraph 0321, 0417, 0430] describes synchronization information includes a grouping ID identifier related to an audio data ID for identifying the audio data).

     Regarding claim 10, this claim contains limitations found within that of claim 1 and the same rationale to rejection is used except for the claim 10 a client device receiving .

11.   Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0295284 A1, hereinafter as “Song 284”); in view of Song et al. (US 2016/0359925 A1,hereinafter as “Song 925”); and further in view of Kwon et al. (US 2017/0048655 A1, hereinafter as “Kwon”).
      Regarding Claim 5, the combination of Song 284 and Song 925 teaches the method, further comprising: establishing a connection with the server device (Song 284: [paragraph 0015] describes establishing a BLE connection with server device);    
      Song 284 and Song 925 fails to teach transmitting, to the server device, a read request message requesting to read state information of the audio feedback information stored in a first characteristic of the server device, wherein the state information includes at least one of name information of the audio data, date information in which the audio data is stored in the first specific characteristic, or version information of the 
     However, Kwon teaches transmitting, to the server device, a read request message requesting to read state information of the audio feedback information stored in a first characteristic of the server device ([paragraph 0072, 0091, 0213, 0269, 0276] describes client device transmitting to the server device a read request message requesting to read state information such as operational states, that is, an advertising state, a 
scanning state, an initiating state, and a connection state of the audio response (e.g. feedback) information stored characteristics such as attribute handle value, attribute value, data list, or length stored in the server device), 
     wherein the state information includes at least one of name information of the audio data, date information in which the audio data is stored in the first specific characteristic, or version information of the audio data;  and receiving a read response message including the status information from the server device ([paragraph 0368-0370, 0379] describes the state information includes UUID related to name of the audio data and receiving a read response message including the status information from the server device).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song 284/Song 925 to include transmitting to the server device a read request message requesting to read state information of the audio feedback information stored in a first characteristic of the server device and receiving a read response message including the status information from the server device as taught by Kwon. One ordinary skill in the 

      Regarding Claim 6, the combination of Song 284, Song 925 and Kwon teach the method, further comprising: transmitting, to the server device, a write request message requesting to write a characteristic value related to the changed audio feedback information in a second specific characteristic of the server device to change the audio feedback information based on the state information (Kwon: [paragraph 0353, 0473-0476] describes client device transmitting to the server device a write request message requesting to attribute value related to the changed audio response (feedback information) to change UUID related to name of the audio data and format of attribute value based on state information);
      wherein the write request message includes some data of data constituting the changed audio feedback information; and receiving a write response message from the server device in response to the write request message (Kwon: [paragraph 0129, 0473, 0475-0478] describes write request message includes sequence number, type, format, size, or range of the value to be stored through the write request is specified incorrectly related to the audio response (feedback information), the server transmits an error response to the client).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song 284/Song 925 to include transmitting to the server device a write request message 

      Regarding Claim 7, the combination of Song 284, Song 925 and Kwon teach the method, wherein each of the write request message includes sequence number information for the some data of the date (Kwon: [paragraph 0129, 0473] describes write request message includes sequence number information for the data).
     Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song 284/Song 925 to include each of the write request message includes sequence number information for the some data of the date as taught by Kwon. One ordinary skill in the art would be motivated to utilize the teachings of Song 284/Song 925 in the Kwon system in order to provide a request message includes at least one of ID information, index information, or index range information of the data ([paragraph 0014] in Kwon). 

12.    Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2017/0295284 A1, hereinafter as “Song 284”); in view of Song et al. (US .
        Regarding Claim 8, Song 284 and Song 925 fails to teach the method, further comprising: receiving, from a management server that manages a plurality of servers including the server device, total synchronization information related to synchronization between the plurality of server devices and the client device, wherein the total synchronization information includes synchronization information for each of the plurality of devices.
      However, Hishinuma teaches the method, further comprising: receiving, from a management server that manages a plurality of servers including the server device, total synchronization information related to synchronization between the plurality of server devices and the client device, wherein the total synchronization information includes synchronization information for each of the plurality of devices ([paragraph 0040-0041, 0056-0058] describes management server, plurality of servers devices and client device and synchronization information related to data and group of devices belongs to client device with server devices and management server).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song 284/Song 925 to include receiving from a management server that manages a plurality of servers including the server device, total synchronization information related to synchronization between the plurality of server devices and the client device as taught by Hishinuma. One ordinary skill in the art would be motivated to utilize the teachings of Song 284/Song 925 in the Hishinuma system in order to provide the client device in the 

       Regarding Claim 9, the combination of Song 284, Song 925 and Hishinuma teaches the method, wherein the management server receives and stores synchronization information for each of the plurality of server devices in advance ([paragraph 0056-0058, 0088-0090] describes management server stores synchronization information related to data and group of devices belongs to client device with server devices in advance).
      Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Song 284/Song 925 to include management server receives and stores synchronization information for each of the plurality of server devices in advance as taught by Hishinuma. One ordinary skill in the art would be motivated to utilize the teachings of Song 284/Song 925 in the Hishinuma system in order to permit to the user in advance joining a joinable group ([paragraph 0085] in Hishinuma). 

Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHULKUMAR J SHAH whose telephone number is (571)272-1072. The examiner can normally be reached Mon-Fri, 6:05 am-3:55 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.S/Examiner, Art Unit 2459         

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459